TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-03-00663-CR



                 Demetrius Deante Harris a/k/a Arian M. McKinley, Appellant

                                                 v.

                                  The State of Texas, Appellee



      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
          NO. 53986, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Demetrius Deante Harris seeks to appeal from a judgment of conviction for

aggravated robbery. The trial court has certified that this is a plea bargain case and Harris has no

right of appeal. See Tex. R. App. P. 25.2(a)(2). The court has also certified that Harris waived his

right of appeal. The appeal is dismissed. See id. rule 25.2(d).




                                              __________________________________________

                                              Bea Ann Smith, Justice

Before Chief Justice Law, Justices B. A. Smith and Patterson

Dismissed for Want of Jurisdiction

Filed: December 11, 2003

Do Not Publish